COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-14-00221-CR
Style:                    David Leon Purnell
                          v The State of Texas
Date motion filed*:       August 18, 2014
Type of motion:           Second motion for extension of time in which to file appellate brief
Party filing motion:      Appellant
Document to be filed:     Appellant’s brief

If motion to extend time:
       Original due date:                   June 19, 2014
       Number of extensions granted:           1          Current Due date: August 20, 2014
       Date Requested:                      September 20, 2014

Ordered that motion is:

             Granted
              If document is to be filed, document due: September 22, 2014
                      No further extensions of time will be granted
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other: _____________________________________
         The motion is granted. The appellant’s brief is ordered filed no later than
         September 22, 2014. No further extensions will be granted.



Judge's signature: /s/ Sherry Radack
                   
Panel consists of ____________________________________________

Date: August 26, 2014

November 7, 2008 Revision